Citation Nr: 0908551	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972.  He also had subsequent Reserve service with the Air 
National Guard, the Air Force Reserves, and the California 
National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The Veteran's claim was previously before the Board and 
remanded in October 2007.  It is properly before the Board at 
this time.


FINDING OF FACT

Residuals of a left ankle injury were not manifest during 
service and are not related to active service.


CONCLUSION OF LAW

Residuals of a left ankle injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in July 2002 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate his service connection claim.

In March 2006, the Veteran was provided with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.

In a November 2007 letter, the Veteran was asked to provide 
information regarding his Reserve service and inform VA as to 
whether his surgery conducted in 1975 was covered by 
insurance.  The Veteran responded with a description of his 
service but did not inform VA of whether his prior surgery 
was paid for by insurance.  He then indicated that the 
hospitals stated that all records regarding his surgery had 
been destroyed.  As such, the Board finds that the RO has 
complied with the duty to notify and duty to assist 
provisions of the VCAA.  The RO has also complied with the 
Board's October 2007 remand instructions.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2009, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded an examination on the issue decided herein.  The 
credible evidence of record establishes that there was no 
injury to the Veteran's left foot or ankle in service.  As 
such, an examination is not necessary.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) ("an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status"); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran served on active duty from July 1968 to July 
1972.

The Veteran's service personnel records show he served with 
the Air Force Reserves from July 1972 to July 1974 and with 
the California National Guard from December 1974 to December 
1975.  He had many subsequent years of reserve service and 
retired in September 1999.

The service records from the Veteran's period of active duty 
are negative for any treatment related to the left ankle or 
foot.  In December 1971, the Veteran was examined for 
separation.  Examination of the lower extremities and feet 
was normal.  In a signed, sworn statement, the Veteran 
indicated at that time that he was physically fit other than 
his left knee.  He specifically denied a history of foot 
trouble.

The Veteran subsequently denied a history of any foot trouble 
in December 1974, June 1978, May 1979, May 1980, June 1982, 
January 1983, February 1987, January 1991, and January 1998.  
The June 1982, January 1983, February 1987, and January 1991 
records noted the Veteran underwent surgery for a ruptured 
Achilles tendon in 1975.

A July 1975 service record shows the Veteran had a swollen 
left leg.  He had Achilles tendon repair in May 1975.  He had 
decreased range of motion of the left ankle with swelling.  A 
September 1978 profile report shows the Veteran had a 
ruptured Achilles tendon.

In a November 2002 written statement, the Veteran indicated 
that he had not been treated for his ankle since his surgery 
in 1974.

In a January 2003 written statement, the Veteran indicated 
that he first injured his left ankle during basic training.  
He underwent treatment for his sprained ankle.  He later 
injured the ankle again while playing basketball.

In a May 2003 written statement, the Veteran's sister 
indicated that he had surgery on his left ankle in the summer 
of 1973.

In a May 2003 written statement, the Veteran's wife said that 
she remembered the Veteran complained of left ankle pain in 
the summer of 1973.  He stated that he had hurt it in 
service.  As she remembered, he ruptured his Achilles tendon 
while playing basketball in a local park.

In a June 2003 written statement, the Veteran indicated that 
he underwent his surgery in June 1973.  He stated that he 
played on the basketball team from 1968 to 1970.

A January 2004 private treatment record shows the Veteran was 
assessed with chronic left ankle pain and swelling, secondary 
to a left ankle injury in the past.

In an August 2004 written statement, a fellow serviceman 
indicated he coached the Veteran on the basketball team.  In 
1970, the Veteran sprained his left ankle while playing 
basketball.

In a September 2004 written statement, a fellow serviceman 
indicated he was a member of the basketball team from 1970 to 
1971.  During that season, the Veteran injured his foot 
during a game.  After that, he was continually treated for 
his ankle.

In an April 2006 written statement, the Veteran indicated 
that he had previously been wrong in the timeline of his 
injury.  After reviewing the documents, he determined that 
his injury occurred in 1975.  He was in the Air National 
Guard.  He noted that he was hurt while he was in the Guard 
and was not able to convalesce as he should have.  He was 
removed for medical reasons.

In a January 2007 written statement, the Veteran indicated 
that he first injured his ankle during basic training.  
Later, he injured the ankle again playing basketball.  
Regarding the July 1975 service record showing the Veteran 
had a swollen ankle, he noted that he was on his two-week 
summer camp but on his days off.

In July 2007, the Veteran testified before the undersigned.  
He had no problems with his ankle prior to enlistment.  He 
initially injured the ankle during basic training in 1968.  
He went to the clinic and was off for two weeks.  He later 
injured the ankle again in October 1968.  He was put on 
restricted duty for a couple of weeks.  Subsequently, the 
Veteran indicated that he injured the ankle again in 
approximately October 1969, when he was playing on the 
basketball team.  He stated that he was told upon separation 
that his knee injury was the most important.  Therefore, he 
did not report his history of left ankle injury.  He sought 
treatment in 1975, when his Achilles tendon ruptured.  He 
worked after surgery as a mail handler for the post office.  
The Veteran stated that when he injured his ankle in 1975, as 
he remembers it, he was on a two-week summer camp, during his 
days off.  When he injured it, he went straight to the 
emergency room.  He was at home at that time and injured his 
ankle playing basketball.

First, the Board will examine the Veteran's history of a left 
ankle injury during active service and during reserve 
service.  The Veteran has contended that he injured his left 
ankle at least three times during his active service from 
July 1968 to July 1972.  He stated that he went to the clinic 
and was restricted from regular duty for several weeks on at 
least three separate occasions.  However, the Veteran's 
service treatment records contain no evidence of an injury to 
the left ankle during this time period.  The records show the 
Veteran sought treatment for other ailments, including an 
injury to his knee, but there is no record of a left ankle 
injury.  Furthermore, the Veteran denied a history of foot 
trouble numerous times following the dates he indicated he 
injured his ankle.  While reporting an injury to his knee in 
December 1971, the Veteran stated that he was physically fit 
otherwise.  The Veteran having reported a separate 
disability, but not one regarding his left ankle, contradicts 
his recent statements.  Furthermore, the numerous times he 
denied any foot trouble, while reporting other symptoms, also 
contradicts the Veteran's current statements.

Regarding the written statements of the Veteran's wife and 
sister, the Board notes that both indicated he underwent 
surgery in 1973.  While this is inconsistent with all other 
evidence showing he had surgery in 1975, the Board notes that 
these statements do not otherwise contradict the record.  
They only indicate that the Veteran injured his left ankle 
playing basketball at a local park and underwent surgery.  
Other than the date, this is consistent with the other 
evidence of record.

The Veteran has also submitted two written statements from 
fellow servicemembers, who indicate the Veteran injured his 
left ankle while they played basketball in 1970 or 1971.  
However, just like the Veteran's statements with similar 
descriptions, the Board finds that these statements 
contradict all of the other evidence of record.  There is no 
indication that any of the Veteran's service treatment 
records are missing.  Again, the Veteran denied any foot 
trouble upon separation from active duty and for many years 
thereafter.  At the same time, he did report other symptoms 
and disorders that occurred during service or in his history.  
These records, created contemporaneously with the Veteran's 
service, many of which are signed by the Veteran, are more 
probative than statements submitted many decades later.  As 
such, the Board finds that the statements of the Veteran and 
his fellow servicemembers are not credible.  Therefore, they 
do not establish that the Veteran injured his left ankle 
while in service.

Secondly, the Veteran stated during his July 2007 Board 
hearing that, as he remembered it, he injured his ankle in 
1975 while on a two-week summer camp, during his days off.  
He stated that he was at home and injured it playing 
basketball.  However, the Board finds that these statements 
are not credible.  Prior to the January 2007 written 
statement, the Veteran had not contended that his injury and 
surgery occurred while he was on active duty for training.  
The service records do not reflect that the Veteran was 
injured during such a period of service.  In fact, the only 
service record created during that period of Reserve service 
with the California National Guard is dated in July 1975 and 
shows a history of the surgery in May 1975.  There are no 
records showing, as the Veteran has contended, that his 
service was shortened due to his medical condition.  In 
addition, the Veteran, during his July 2007 Board hearing, 
expressed that he was not certain about the timing of the 
injury and surgery, indicating that it was "as I remember 
it."

Most importantly, the Veteran's comments throughout the 
appeal period are inconsistent regarding the timing of his 
injuries.  The Veteran gave many different dates for his 
injuries.  Notably, the Veteran first contended, in a June 
2003 written statement, that his injury and surgery occurred 
in 1973, a year in which he was not serving on active duty or 
with any Reserve service.  In addition, his wife and sister 
provided dates that were then noted to be inconsistent with 
the rest of the record.  The Veteran did not revise his 
statements regarding the timing of his injuries until April 
2006, after he had reviewed the claims file.  Therefore, the 
Board finds that the Veteran's statements with regard to the 
timing of his injuries are inconsistent and not credible.

There is no evidence other than these statements to suggest 
the Veteran injured his left ankle during service.  As such, 
the Board finds that the evidence preponderates against a 
finding that the Veteran's residuals of a left ankle injury 
are related to his service.  Therefore, the claim must be 
denied.


ORDER

Service connection for residuals of a left ankle injury is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


